FOLLETT, J. (dissenting).
At the close of the trial before the special term, any one of the litigants had the right to require the court to determine the issues involved in the trial. The parties were entitled to a decision (Code Civ. Proc. § 1022; Wood v. Lary, 124 N. Y. 83, 26 N. E. 338), and to an interlocutory judgment to be entered thereon, deciding whether a cause of action had been established, and a case for an accounting made out. But no decision was made, no interlocutory judgment was entered, and nothing was done except to enter the order, which determines no issue. In the proceedings had after entry of the order it is called an “interlocutory judgment” and an “interlocutory decree”; but it is neither, for it adjudges and determines no issue,—simply appoints a referee, with certain powers. On the argument it was intimated that there had been a mistrial, and that the orders would have to be reversed. Doyle v. Railroad Co., 136 N. Y. 505, 32 N. E. 1008; Bank v. Houston, 44 Hun, 567; Griffin v. Cranston, 1 Bosw. 281, 5 Bosw. 658; Const. art. 6, § 8; Const. 1895, art. 6, § 3. But the attention of the court was not then called to the fact that after the entry of the order of June 20, 1894, all parties appeared before the referee, and for several days, engaged in taking the evidence, without any objection being raised to that mode of trial. No objection was raised to trying the matter under the order of reference until the referee ordered Edward S. Stokes to permit the plaintiff to examine the books of the corporation, and then the appellant raised no objection to the mode of trial; but, after the order was so amended that he was required to produce the books, this appeal was taken. The appellant, by voluntarily going to trial before the referee, without objection, waived his right to appeal from, or to move to vacate, the order of reference. Ubsdell v. Root, 1 Hilt. 173; Porter v. Parmly, 38 N. Y. Super. Ct. 490; Grumberg v. Blumenlahl, 66 How. Pr. 62; Brady v. Donnelly, 1 N. Y. 126; Baird v. Mayor, etc., of New York, 74 N. Y. 382. The defendant could not go on under the order before the referee as long as he was satisfied with his rulings, and, when dissatisfied, object to that mode of trial, and then appeal from the or'der. A question of waiver of the right to appeal can never arise after the time to appeal has run, because the expiration of the time is an end of the matter; but a litigant may waive his right, though his time to appeal has not run, and, once waived, it is gone forever, and the waiver cannot be revoked by appealing within the time allowed by statute. A reference to take and state an account, as between a corporation and its officer who has kept and has possession of its books, of necessity, requires the officer to produce the books; and the express command introduced into this order by the amendment of November 30, 1894, added nothing to the force or effect of *1029the original order. , The provision of article 6 of the constitution, that “the testimony in equity cases shall be taken in like manner as in cases at law,” does not prevent litigants, by express stipulation, or by acquiescence with the assent of the court, from taking the evidence in such a case before a referee, and thereafter submitting it to the court as the evidence therein. The order should be affirmed, with costs.